TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00156-CV



                                  Vincent Wrencher, Appellant

                                                  v.

                                  Stephanie Wrencher, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-FM-03-006102, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Vincent Wrencher, appearing pro se, appeals from the trial court’s order in a suit

affecting the parent-child relationship. The trial court’s order was issued in response to Vincent’s

motion to modify his divorce decree with his ex-wife, Stephanie Wrencher.1 On appeal, Vincent

argues that the trial court erred in ordering him to pay child support arrearage in the amount of

$5,050.48. Because we hold that the trial court did not err in determining the appropriate amount

of child support arrearage, we affirm the trial court’s order.


       1
           While Stephanie, also appearing pro se, did not file a brief on appeal, she did file a
“Motion to Deny New Trial,” presumably prompted by the fact that Vincent’s notice of appeal was
originally titled, “Motion for New Trial.” In the interests of justice, we will consider Stephanie’s
motion as a brief on appeal. To the extent that Stephanie’s motion requests interest on Vincent’s
child support arrearage, that request is denied. See Tex. R. App. P. 25.1(c) (“A party who seeks to
alter the trial court’s judgment or other appealable order must file a notice of appeal.”); Pettus
v. Pettus, 237 S.W.3d 405, 422 (Tex. App.—Fort Worth 2007, pet. denied) (“Texas appellate courts
have uniformly declined to afford relief to parties who have not filed a notice of appeal and make
no showing of just cause.”).
                                         BACKGROUND

               Vincent and Stephanie’s decree of divorce was signed on August 18, 2004. Based

on the limited record before us, it appears that on April 4, 2007, Vincent obtained a default judgment

in a suit to modify the divorce decree.2 Stephanie subsequently filed a motion to set aside the default

judgment, which the trial court granted. The order on Stephanie’s motion, issued May 28, 2007,

provided that Vincent’s child support payments would be suspended until a hearing could be held

on his motion to modify, but that the suspension was not to exceed three months.3 The motion to

modify was set to be heard on August 13, 2007, but at that hearing, the trial court found that the

parties had not attempted mediation prior to seeking modification as required by the divorce decree,

and instructed them to do so before proceeding further. Another hearing on Vincent’s motion to

modify was held on February 25, 2008, and the trial court issued an order setting Vincent’s child

support obligations at $200 a month and finding him liable for child support arrearage in the amount

of $5,050.48, to be paid monthly in installments of $120. The trial court calculated Vincent’s

arrearage by combining the arrearage at the time of the May 28, 2007 order suspending child support

obligations, a sum of $2,187.28, with the amounts owed for the period from the end of the three-




       2
         While the appendix to Vincent’s brief contains a number of exhibits, we cannot consider
those documents that were not properly made part of the record on appeal. See Quorum Int’l
v. Tarrant Appraisal Dist., 114 S.W.3d 568, 572 (Tex. App.—Fort Worth 2003, pet. denied).
       3
          While this order does not appear in the record, the trial court made a finding regarding its
contents at the hearing on the motion at issue in the present case. The court stated, “Now,
Judge Covington signed an order on May 28th of last year, ‘07, which stated that the parties had
agreed . . . that no child support was to be paid until there was a hearing to resolve this matter. In
no event would that exceed three months.”

                                                  2
month suspension in September 2007 to the date of the hearing in February 2008, a sum of

$2,863.20.4

               Vincent now appeals the trial court’s order on his motion to modify, arguing that the

trial court erred in calculating his arrearage amounts. His arguments on appeal can be summarized

in two issues: (1) that the calculation of his arrearage prior to the child support suspension was

based on inaccurate information, and (2) that the suspension of his child support payments should

have been extended beyond the three-month deadline.


                                   STANDARD OF REVIEW

               We review issues regarding child support, “including confirmation of child

support arrearages,” under an abuse-of-discretion standard. In re M.K.R., 216 S.W.3d 58, 61

(Tex. App.—Fort Worth 2007, no pet.). The test for an abuse of discretion is whether the trial court

acted without reference to any guiding rules and principles. Downer v. Aquamarine Operators, Inc.,

701 S.W.2d 238, 241-42 (Tex. 1985). We review the evidence in the light most favorable to the

order and indulge every presumption in favor of the trial court’s ruling. In re C.C.J., 244 S.W.3d
911, 917 (Tex. App.—Dallas 2008, no pet.). Where, as here, no findings of fact or conclusions of

law were requested or filed, it is implied that the trial court made all the findings necessary to

support its judgment. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990).




       4
         The trial court stated on the record that the $2,863.20 amount was calculated by applying
a monthly child support obligation of $477.20 to the six months between the end of the suspension
in September 2007 to the hearing date in February 2008.

                                                 3
                                            DISCUSSION

Pre-Suspension Arrearage

                Vincent argues that the trial court erred in calculating the amount of his child-support

arrearage as of the date his obligations were suspended in May 2007. According to Vincent, when

the trial court asked the parties to calculate the total child support that had been paid during this

period, he made an arithmetic error and incorrectly informed the court that he had paid $13,560.32,

instead of the accurate amount of $14,291.48. At the hearing, the trial court stated, “[B]oth parties

have agreed on the record that the amount that Mr. Wrencher has paid from July 6th, ‘04, to the

present is $13,560.32.” Vincent further argues that the Travis County Domestic Relations Office

reports inaccurately reflected the amount of child support he had previously paid, and that the trial

court’s request to the parties to calculate the amount paid “did not account for the inaccuracies of

the previous two Domestic Relation[s] Office Reports.” Vincent asserts that payments totaling

$1,561.53 were not included in the reports before the court.5

                Regardless of whether the Domestic Relations Office reports accurately stated the

amount of child support paid, the record reflects that the trial court relied on the parties, rather than

the reports, to supply this information. Vincent concedes in his brief that the trial court “asked the

parties to calculate child support paid since July 6, 2004,” and the trial court made a finding that the

parties agreed on the record that this amount was $13,560.32. Where stipulations are made in open

court and entered of record, they are binding. See Tex. R. Civ. P. 11; Yaklin v. Glusing, Sharpe




        5
         It is unclear whether Vincent claims that this $1,561.53 should be added to the $14,291.48
amount that he would have reported to the court, if not for an arithmetic error on his part. Due to
our disposition of this issue, we need not resolve the matter.

                                                   4
& Krueger, 875 S.W.2d 380, 385 (Tex. App.—Corpus Christi 1994, no writ). Furthermore, there

is no indication that Vincent raised an issue regarding the accuracy of the calculation or otherwise

objected to the trial court’s order at the hearing. Given these facts, we hold that the trial court did

not abuse its discretion in accepting the parties’ agreed statement regarding the amount of child

support paid prior to the suspension or by calculating the arrearage amounts accordingly.


Post-Suspension Arrearage

               Vincent also argues that the trial court erred in assessing arrearage for the period from

the end of the three-month suspension in September 2007 to the time of the hearing in

February 2008. He raises equitable concerns, claiming that Stephanie intentionally delayed the

proceedings during the six months from September 2007 to February 2008, and that therefore he

should not be liable for child support during that time. While the suspension was to remain in place

until the motion to modify was decided, for a period not to exceed three months, Vincent argues that

the suspension should have continued after the three-month deadline, due to Stephanie’s attempts

to delay a decision on the motion.

               While the record properly before us is limited, the trial court made the following

findings at the February 2008 hearing on Vincent’s motion:


       Now, Judge Covington signed an order on May 28th of last year, ‘07, which stated
       that the parties had agreed for no child support to be paid for three months
       until—well, no—that no child support was to be paid until there was a hearing to
       resolve this matter. In no event would that exceed three months. And she ordered
       y’all to have a hearing to set the trial on the merits as soon as possible. The Court
       finds that there had been a trial that had been set for July 16th, in which Ms.
       Wrencher asked for a continuance and one was granted by Judge Livingston. But
       there’s been no order that’s been provided. And it was reset for August the 13th, at
       which time—that still would have been within the three months of not having to pay


                                                  5
        child support—at which time Judge Hart, upon hearing—or upon reading in the
        decree, Page 27, Paragraph 4, that the parties had to consult with a parent coordinator
        before seeking modification, and he found that y’all had not consulted with a parent
        coordinator and, therefore, he sent you away and continued the hearing until the
        parties complied. No—I find that nothing has happened since then in this case, I
        mean, as a setting, as a hearing. Y’all have not been before a judge since August of
        last year. And, therefore, I find, under Judge Covington’s order, that child support
        is to be paid by Mr. Wrencher to Ms. Wrencher for the months of September,
        October, November, December, January, and February at the amount of $477.20, for
        a total—for that sum to be $2,863.20.


                Vincent contends that the circumstances described by the trial court—the continuance

and the parties’ failure to attempt mediation before seeking modification—were due to Stephanie’s

attempts to delay resolution of this matter. He also argues that the trial court erred in “assuming that

nothing was done between the two hearings,” because, according to Vincent, he obtained a hearing

date for December 10, 2007, which was later cancelled because Stephanie failed to complete certain

pre-trial documents.

                Our review of the record reveals that the trial court did not “assume[] that nothing was

done between the two hearings,” but rather found, correctly, that there had been no hearing on

Vincent’s motion to modify. While the court’s docket sheet reflects a flurry of activity in this case

between the May 28, 2007 order suspending child support and the February 25, 2008 hearing, there

was no hearing on the motion to modify in that time period. Presumably, if there had been, the

matter would have been resolved and the February 2008 hearing would not have been necessary.

                Regardless of whether the delays in obtaining a hearing were the result of intentional

stall tactics on Stephanie’s part, as Vincent asserts, or simply the result of acrimonious litigation




                                                   6
between former spouses representing themselves pro se,6 the trial court acted within its discretion

in determining that the child support suspension was not to remain in effect beyond the three-month

time period deemed necessary to resolve the matter. While Vincent appears to view the imposition

of child support after the end of the suspension as some form of sanction against him for failing to

obtain a hearing on his motion to modify, it is much more likely that the purpose of the three-month

limit was to prevent the suspension from continuing indefinitely, which undoubtedly would not have

been in the best interests of the child. See Williams v. Patton, 821 S.W.2d 141, 145 (Tex. 1991) (“It

is a strong, long-standing policy of this state to protect the interests of its children, and this is the

policy underlying the enforcement of child support obligations.”). We hold that the trial court did

not err in assessing arrearage for the time between the end of the three-month suspension in

September 2007 and the hearing in February 2008.


                                           CONCLUSION

                Because we hold that the trial court did not err in its assessment of Vincent’s child-

support arrearage, we affirm the trial court’s order.



                                                ___________________________________________

                                                Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Affirmed

Filed: February 6, 2009

        6
            While Stephanie was represented by counsel at certain stages of this litigation, the
trial court’s docket sheet reveals that her counsel withdrew on May 24, 2007. She appeared pro se
at the February 2008 hearing and continues to do so on appeal.

                                                   7